Title: To Thomas Jefferson from Jacob Hollingsworth, 3 April 1793
From: Hollingsworth, Jacob
To: Jefferson, Thomas



Sir
Elkton 3 Aprile 1793

Yours of 3 March I Reciev’d, and thank you for your freindly attention to my Busines Respecting my Lost Certificates, My Brother Stephen is now in town, I Expect Ere this the avent of my small Pappers are Knone to him, I Should have wrote you Soonar tho Mr. Biddle was Unfortunatly been very ill with the Pleuecarecy, tho now Recovered, and was here on Sunday Last, he wishes to be informed in time, when you will be here or at Wilmington, when he will wait on you, About Eight Days Since a Sartain Mr. Noble Boulding a Cozen of Mr. Biddls, Left this Nighbourhood with a Small famaly on his way to the Westard, I Made free to Give him a Line to your Lands in your Name, or to Such of your friends as weare ajaicent to the Lands, Mr. Boulding I have Knone Since a Boy and have Ever Considerd him a Honest Man, as is the Charracter of all his famaly, and Understands farming Wheat and Coarn well and tolarably well Aqueunted with  Small Seeds of all Sorts, if your Lands meet the approbation of my Neghbours I Doubt not their being Soon Settled. Sr your Huml Servt

Jacob Hollingsworth

